Title: To Thomas Jefferson from James Wilkinson, 9 December 1806
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir,
                            New Orleans, December 9, 1806.
                        
                        Accompanied by governor Claiborne, I, a few minutes since, met the merchants of the city, and in a short
                            address, to which my sensibilities gave direction, I explained to them the causes which had produced the assembly of the
                            troops at this place, and the preparations which were making to fortify the town; painted to them, in glowing colors, the
                            impending dangers which menaced the city and territory and threatened the sheet anchor of all our hopes. I explained the
                            plans I contemplated for the safety of the country; and in default of my means to accomplish the end, I appealed to their
                            fears, their hopes, their patriotism, and their interests, for prompt co-operation in manning the armed flotilla destined
                            to ascend the river. 
                        The result of this interview is highly honorable to the body of merchants here, who have since requested the
                            government to embargo the port, have agreed to furnish three hundred sailors, and for raising and clothing them have
                            subscribed four thousand five hundred dollars.
                        Very much now depends on wind and weather. If the insurgents should be delayed, and the winds may enable us
                            to anticipate them above the Yazou, a scene of horror will probably ensue; but the honor and the government of our country
                            will, I trust, be preserved, and the wretches who may escape the wilderness and regain their homes, will carry with them a
                            radical cure for rebellious citizens. I look to Heaven, to a just cause and energetic exertions for a favorable result.
                        And am, with perfect respect, Your obliged and faithful,
                        
                            Ja. Wilkinson.
                        
                    